Title: To George Washington from Henry Knox, 19 May 1783
From: Knox, Henry
To: Washington, George


                  
                     Sir
                     West point 19th May 1783
                  
                  Enclosed is a letter from Colonel Sprout of this day containing information of the extraordinary conduct of a Mr Honniwell.
                  If upon an enquiry the facts should appear as stated to Colonel Sprouts, The justice and dignity of America are deeply concerned that such an atrocious violation of the Laws of nations, should be punished with exemplary vigor.  I have the honor to be with great respect Your Excellencys Most obedient Servant 
                  
                     H. Knox
                  
               